abuse of discretion." Ouanbengboune v. State, 125 Nev. 763, 774, 220 P.3d

                1122, 1129 (2009). The district court denied Przybyla's disfigurement

                instructions because it concluded that the instructions were a directed

                verdict on an element of the crime and that it was within the province of

                the jury to determine if there was substantial bodily harm. The district

                court denied the instruction regarding prolonged physical pain because

                the term needed no further definition. We conclude that the district court

                did not abuse its discretion by rejecting Przybyla's proposed instructions.

                See NRS 0.060; Collins v. State, 125 Nev. 60, 62, 203 P.3d 90, 91 (2009)

                ("[T]he phrase 'prolonged physical pain' has a well-settled and ordinarily

                understood meaning."); Dawes v. State, 110 Nev. 1141, 1146, 881 P.2d 670,

                673 (1994) ("Words used in an instruction in their ordinary sense and

                which are commonly understood require no further defining

                instructions."); Levi v. State, 95 Nev. 746, 748, 602 P.2d 189, 190 (1979)

                (holding that it is within the jury's province to determine the seriousness

                or duration of injury).

                             Second, Przybyla contends that the district court erred by

                denying his special verdict form that separated substantial bodily harm

                into the four theories alleged by the State in the charging document.

                Przybyla argues that a verdict form indicating the basis of conviction was

                necessary to assure juror unanimity "Although there is no per se

                prohibition, `fals a rule, special verdicts in criminal trials are not favored."

                United States v. Reed, 147 F.3d 1178, 1180 (9th Cir. 1998) (alteration in

                original) (quoting United States v. O'Looney, 544 F.2d 385, 392 (9th Cir.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                 1976)). Whether a special verdict should be used depends on 'the

                 particular circumstances of [each] case," and the district court's decision is

                 reviewed for an abuse of discretion.        Id. (alteration in original) (quoting

                 O'Looney, 544 F.2d at 392). The district court denied the special verdict

                 form because it determined that there was no need for jury unanimity on

                 the theory of substantial bodily harm. We conclude that the district court

                 did not abuse its discretion by refusing the special verdict form.           See

                 Richardson v. United States, 526 U.S. 813, 817 (1999) (concluding that
                 unanimity in the theory supporting an element of a crime is not necessary,

                 as long as all jurors find that the element was proved beyond a reasonable

                 doubt); Anderson v. State, 121 Nev. 511, 515, 118 P.3d 184, 186 (2005)

                 (holding that the jury does not need to be unanimous on a particular

                 theory of culpability to sustain a conviction for a single offense).

                             Third, Przybyla contends that the district court erred by

                 denying his pretrial motion to dismiss based on an alleged statutory

                 speedy trial violation. Appellant invoked his speedy trial right at his

                 arraignment on April 22, 2013. Trial was scheduled as an alternative

                 setting for June 18, 2013, but was subsequently rescheduled to August 13,

                 2013, when the primary setting went to trial. Przybyla filed a motion to

                 dismiss, and the district court conducted a hearing. The district court

                 denied the motion, concluding that there was good cause for the delay and

                 that, considering the factors in Barker v. Wingo, 407 U.S. 514, 530 (1972),

                 the delay did not prejudice Przybyla.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                             A district court may dismiss a charging document if the

                 defendant is not brought to trial within 60 days after arraignment. NRS

                 178.556(1). "A dismissal is mandatory only if the State cannot show good

                 cause for the delay." Meegan v. State, 114 Nev. 1150, 1154, 968 P.2d 292,

                 294 (1998), abrogated on other grounds by Vanisi v. State, 117 Nev. 330,
                 22 P.3d 1164 (2001). We conclude that the district court did not err by

                 determining that there was good cause for the delay. See Shelton v. Lamb,

                 85 Nev. 618, 619, 460 P.2d 156, 157 (1969) (recognizing "the well-settled

                 law of this state that the condition of the calendar, the pendency of other

                 cases, the public expense, the health of the judge, and even the

                 convenience of the court are good causes for a continuance").

                             Fourth, Przybyla contends that there was insufficient evidence

                 to support a finding of substantial bodily harm. He argues that the victim,

                 a lay person, was the only one to testify about substantial bodily harm and

                 asks this court to adopt a rule that would require expert medical

                 testimony whenever substantial bodily harm cannot be discerned by

                 simply viewing the victim. Our review of the record reveals sufficient

                 evidence to establish substantial bodily harm beyond a reasonable doubt

                 as determined by a rational trier of fact. See Jackson v. Virginia, 443 U.S.

                 307, 319 (1979); Origel-Candido v. State, 114 Nev. 378, 381, 956 P.2d

                 1378, 1380 (1998). The victim testified that as a result of Przybyla biting

                 and hitting her, she suffered from pain and double vision in her eye, even

                 after corrective surgery, she was scarred and in pain for weeks, and she

                 continued to experience headaches. A rational juror could find beyond a

SUPREME COURT
        OF
     NEVADA
                                                      4
101 1947A    e
                reasonable doubt that the victim suffered bodily injury that caused either

                "protracted . . . impairment of the function of any bodily member or organ"

                or "[p]rolonged physical pain" or both. NRS 0.060. It is for the jury to

                determine the weight and credibility to give conflicting testimony, and the

                jury's verdict will not be disturbed on appeal where, as here, substantial

                evidence supports the verdict.     See Bolden v. State, 97 Nev. 71, 73, 624

                P.2d 20, 20 (1981); see also McNair v. State, 108 Nev. 53, 56, 825 P.2d 571,

                573 (1992). Furthermore, there is no statutory provision that medical or

                expert testimony is required to prove substantial bodily harm, and we

                decline to create such a requirement.

                              Having determined that Przybyla is not entitled to relief, we

                              ORDER the judgment of conviction AFFIRMED. 2


                                                              „,
                                                              Piekg                  J.
                                                     Pickering


                                                        Gt Aili (CC— , J.
                                                               'rre


                                                     Parr1                           J.
                                                     Saitta


                      2 Thefast track statement submitted by Przybyla does not comply
                with the Nevada Rules of Appellate Procedure because it does not include
                page numbers. See NRAP 32(a)(4). We caution counsel that future failure
                to comply with the rules of this court when filing briefs may result in the
                imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
       OF
    NEVADA
                                                        5
0) 1947A    e
                 cc: Hon. Alvin R. Kacin, District Judge
                      Elko County Public Defender
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   6
(0) 1947A    e